            Case 3:20-cv-00201-RNC Document 171 Filed 02/23/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF CONNECTICUT



SELINA SOULE, a minor, by Bianca Stanescu, her
mother; CHELSEA MITCHELL, a minor, by
Christina Mitchell, her mother; ALANNA SMITH,
by Cheryl Radachowsky, her mother,


                          Plaintiffs,                      No. 3:20-cv-00201 (RNC)

             v.

CONNECTICUT ASSOCIATION OF
SCHOOLS, INC. d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC
SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD OF
EDUCATION; GLASTONBURY PUBLIC
SCHOOLS BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD OF
EDUCATION

                          Defendants.




                  NOTICE OF WITHDRAWAL OF STATEMENT OF INTEREST

        This case involves a question about the application of Title IX of the Education

Amendments of 1972, 20 U.S.C. §§ 1681-1688, and the U.S. Department of Education’s

implementing regulations, 34 C.F.R. Part 106, to transgender student athletes. On March 24,

2020, the United States filed a Statement of Interest in this action, ECF No. 75. The government

has reconsidered the matter and hereby notifies the Court that it withdraws its Statement of

Interest.
        Case 3:20-cv-00201-RNC Document 171 Filed 02/23/21 Page 2 of 3




                                    Respectfully Submitted,

JOHN H. DURHAM                             PAMELA S. KARLAN
United States Attorney                     Principal Deputy Assistant Attorney General
District of Connecticut
                                           SHAHEENA A. SIMONS
JOHN B. HUGHES                             Acting Deputy Assistant Attorney General
Civil Chief
United States Attorney’s Office            WHITNEY PELLEGRINO
District of Connecticut                    Acting Chief
157 Church Street, 25th Floor              Educational Opportunities Section
New Haven, Connecticut 06510


                                           ____________________________________
                                           AMANDA K. DALLO (PHV11067)
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Rights Division
                                           950 Pennsylvania Avenue, NW
                                           Washington D.C. 20530
                                           202-598-0161
                                           Amanda.Dallo@usdoj.gov


DATED: February 23, 2021
        Case 3:20-cv-00201-RNC Document 171 Filed 02/23/21 Page 3 of 3




                                CERTIFICATE OF SERVICE
I hereby certify that on February 23, 2021, a copy of the foregoing was electronically filed with
the Clerk of Court using the ECF system, which will send notification of such filing to all
counsel of record.


                                                     ____________________________________
                                                     AMANDA K. DALLO
                                                     Attorney for the United States
